Memorandum by the Court.
Article 78 proceeding transferred to this court by order of Special Term. The petitioner was removed from his position as a school teacher in the respondent Board of Education’s school system in 1957 pursuant to section 3012 of the Education Law. The proceeding was reviewed by the Tenure Commission and it recommended to the Commissioner of Education that the removal be upheld. In 1959 the Commissioner duly found that the removal was proper. In 1960 the petitioner obtained the order transferring the proceeding to this court, but did not enter the order until December of 1967. We find that the record as a whole contained substantial evidence which cumulatively warranted the dismissal of the petitioner and that the action of the. Commissioner was not arbitrary and/or capricious. Determination confirmed, without costs, and petition dismissed. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by the court.